DETAILED ACTION
Applicant’s amendments and remarks, filed February 4, 2021, are fully acknowledged by the Examiner. Currently, claims 1-11, 13-15 and 21-22 are pending with claims 12 and 14-20 cancelled, claims 21 and 22 newly added, claims 1, 8 and 15 amended, and claims 6, 11 and 13 withdrawn. Applicant’s amendments to the Specification have obviated the previously Specification and Drawing objections with respect to the use of the reference character 112. Further, Applicant’s amendments to the Specification to have the thermal ablation energy source to be 101 instead of 112 obviates the previously-filed rejections of the claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Similarly, Applicant’s amendments to the claims have obviated the various issues noted under 35 U.S.C. 112(b). The following is a complete response to the February 2, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaFontaine (US Pat. No. 6,709,431 B2) in view of Joye et al. (US Pa.t No. 6,355,029 B1).
Regarding claim 21, LaFontaine provides for an ablation probe comprising a longitudinal body including a thermal ablation energy source (the body formed by the combined structure of 12 and 14 and having a source of energy in the form of the lumen within 12 supplying cryogen to the distal end of the device), the longitudinal body having a proximal end and a distal end terminating at a probe tip (the distal tip at the expanded area as in figure 1), at least one deployable assembly disposed within the longitudinal body, the deployable assembly including: 20), and at least one sensor affixed to a distal end of the deployment member (thermocouples thereon as in col. 3; 34-47), and a control mechanism for controlling deployment in a distal direction and retraction in a proximal direction of the deployable assembly (control mechanism necessary to make the 20 advance and retract as per col. 3; 42), wherein the thermal ablation energy source is a cryosource (via the lumen being a source of cryogen thereby a ‘cryosource’), wherein the cryosource is one of nitrogen, nitrous oxide, hydrogen, argon, propane, an alcohol, or carbon dioxide in one of a gas, liquid, critical, or supercritical state (see incorporated by reference US Pat. No. 5,868,735 providing in col. 4; 34-52 for the use of nitrogen, CO2 and alcohol), wherein the longitudinal body further comprises a supply tube for supplying the cryosource to the probe tip (inflation tube as in col. 3; 21-25), and a return tube for returning the cryosource from the probe tip (drain tube as in col. 3; 21-25). The Examiner also notes that the incorporated US 5,868,735 reference contemplates a supply tube and a return tube,
LaFontaine and the ‘735 references fail to specifically contemplate that the return tube substantially concentrically surrounds the supply tube. Joye discloses a similar device as that of LaFontaine and the ‘735 reference where a supply line 22 is concentrically disposed within a return tube (98). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a concentric arrangement as in Joye with the device of LaFontaine/’735 to provide for an exemplary manner of delivering cryosurgical fluid to the distal end of the device. Joye displays that such would function equally as well as the non-concentric arrangement in the ‘735 reference to delivery cryosurgical fluid to the distal end of the device thereby providing one of ordinary skill with a reasonable expectation of success when substituting one arrangement for the other.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaFontaine (US Pat. No. 6,709,431 B2) in view of Joye et al. (US Pa.t No. 6,355,029 B1) as applied to claim 21 above, and further in view of Coleman et al. (US Pat. No. 5,403,309).
	Regarding claim 22, while the combination in the rejection of claim 5 provides for the longitudinal body and the return tube, fails to provide that the longitudinal body further comprises an outer probe sheath concentrically surrounding the return tube, and an insulative lumen disposed between the return tube and the outer probe sheath, concentrically surrounding the return tube. Coleman discloses an alternative manner of arranging a longitudinal body of a cryosurgical device, the device including a longitudinal body further comprises an outer probe sheath concentrically surrounding the return tub (body at 20 having a sheath at 20 and a return tube at the tube defining the return lumen at 25 in figure 2), and an insulative lumen disposed between the return tube and the outer probe sheath (22) concentrically surrounding the return tube (as in figure 2). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an insulative tube arrangement as in Coleman with the combined concentric arrangement as in the rejection of claim 5 above to further insulate the shaft of the cryosurgical device from surrounding tissue. Such would ensure that treatment by the cold fluid would only occur at the distal end of the device along the expandable member.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-10, 14, 15, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,039,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, with respect to instant claims 1, 17 and 18, it is clear that all the feature of instant claim 1 are to be found therein. The differences between instant and patented claims 1/17/18 involve difference in wording and minor differences in scope with these differences failing to result in a non-obvious difference in scope between each claim. 
Regarding instant claim 2, see patented claim 2;
Regarding instant claim 3, see patented claim 3;
Regarding instant claim 4, see patented claim 4;
Regarding instant claim 5, see patented claim 5;
Regarding instant claim 7, see patented claims 1 and 10;
Regarding instant claim 8, see patented claim 8;
Regarding instant claim 9, see patented claim 9;
Regarding instant claim 10, see patented claim 10;
Regarding claim 14, see patented claim 12;
Regarding claim 15, see patented claim 13; 
Regarding claim 21, see patented claim 1, 17, and 18
Regarding claim 22, see patented claim 5.
Response to Arguments
Applicant’s arguments, see pages 12 and 13 of the Remarks filed February 4, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(b) as anticipated by LaFontaine have been fully considered and are persuasive. LaFontaine fails to provide for the combination of 
Applicant's arguments filed February 4, 2021 with respect to newly presently claims 21 and 22 have been fully considered but they are not persuasive. 
Applicant has noted on page 16 of the Remarks that claim 21 includes the subject matter of claims 1, 3 and 4. Applicant has proffered arguments against the prior rejection of claim 4 on page 14 of the Remarks. Therein, Applicant contends that “there is no teaching or suggestion in Joye indicating that the ‘housing 98’ is a ‘return tube’” and thereby fails to cure the deficiencies in the LaFontaine reference. This is not persuasive. 
The rejection of claim 21 above maintains that Joye teaches a supply line 22 is concentrically disposed within a return tube (98). However, as shown in at least figures 8 and 9, the cryosurgical fluid passes through 22 into the balloon and then returns to the proximal end of the device through 98. As such, the Examiner cannot find Applicant’s allegation that Joye fails to provide for a return tube as persuasive when 98 is indeed a tube that functions to return cryogen.
Applicant further notes that claim 22 includes subject matter of dependent claim 5. Applicant has proffered arguments against claim 5 on pages 14-15 of the Remarks. Therein, Applicant contends that the teaching of Coleman relied upon by the Examiner fails to provide for “an outer probe sheath concentrically surrounding the probe return tube, and an insulative lumen disposed between the return tube and the outer probe sheath, concentrically surrounding the return tube.” This is not persuasive.
The rejection of claim 22 maintains that Coleman a longitudinal body further comprises an outer probe sheath concentrically surrounding the return tub in the form of the body at 20 20 and a return tube at the tube defining the return lumen at 25 in figure 2,, and an insulative lumen disposed between the return tube and the outer probe sheath via the placement of 22 concentrically surrounding the return tube as in figure 2. 
In view of this teaching, the Examiner then further maintains that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an insulative tube arrangement as in Coleman with the combined concentric arrangement provided by the combination of LaFontaine/Joye so as to further insulate the shaft of the cryosurgical device from surrounding tissue. As such, it is not only the Coleman reference that is relied upon by the Examiner to teach the features in claim 22, but rather the combination of teachings in LaFontaine/Joye/Coleman. 
It is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner maintains that it is the combination of references that readily provides for each and every limitation set forth in claim 22 for at least the reasoning set forth in the action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794